Name: Commission Regulation (EC) No 2929/94 of 1 December 1994 fixing the aid for the supply of pigmeat products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  cooperation policy;  economic policy;  trade;  regions of EU Member States
 Date Published: nan

 No L 308/4 Official Journal of the European Communities 2. 12. 94 COMMISSION REGULATION (EC) No 2929/94 of 1 December 1994 fixing the aid for the supply of pigmeat products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) and 4 (4) thereof, those provisions replace the detailed rules laid down by Commission Regulation (EEC) No 1695/92 0, as last amended by Regulation (EEC) No 2596/93 (*), and apply in the various market sectors from 1 December 1994 ; Whereas, therefore, Commission Regulation (EEC) No 1724/92 of 30 June 1992 laying down detailed imple ­ menting rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector Q, as last amended by Regulation (EC) No 2387/94 (8), should be repealed from the same date ; Whereas the provisions of this Regulation should take effect on the date of entry into force of the Regulation laying down the common detailed rules for implementa ­ tion of the arrangements and establishing the supply balance ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, Whereas Annex II to Commission Regulation (EC) No 2883/94 of 28 November 1994 establishing a forecast balance for the supply to the Canary Islands of agricul ­ tural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601 /92 (3) fixes for the period 1 July 1994 to 30 June 1995 the quantities of pigmeat products which may benefit from the supply arrangements, in the form of either an exemption from the import levy or the granting of aid, and the number of pure bred breeding swine origi ­ nating in the Community eligible for the aid provided for in Article 4 of Regulation (EEC) No 1601 /92 with a view to developing the potential for production in the archipe ­ lago ; HAS ADOPTED THIS REGULATION : Whereas the abovementioned aid should be fixed taking account, in particular, of the costs of supply from the world market, the conditions arising from the geogra ­ phical situation of the Canary Islands and current prices for exports of the animals or products in question to third countries ; Article 1 For the purposes of Article 3 (2) of Regulation (EEC) No 1601 /92, the aid for the supply of pigmeat products to the Canary Islands from the Community market in accor ­ dance with the supply balance established by Regulation (EC) No 2883/94 shall be as set out in Annex I hereto. Products benefiting from the aid are specified in accor ­ dance with the provisions of Commission Regulation (EEC) No 3846/87 (*) and in particular Sector 7 of the Annex thereto. Whereas the common detailed rules for implementation of the arrangements for the supply of certain agricultural products to the Canary Islands are laid down by Commis ­ sion Regulation (EC) No 2790/94 (4), as amended by Regulation (EC) No 2883/94 ; whereas that Regulation defines new detailed rules for the management of the arrangements, in particular, for the issue and period of validity of licences and certificates, the payment of aid and the monitoring and control of commercial operations carried out under the specific arrangements ; whereas Article 2 The aid provided for in Article 4 (1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of pure ­ (') OJ No L 173, 27. 6. 1992, p. 13 . 0 OJ No L 180, 23. 7. 1993, p. 26. (0 OJ No L 179, 1 . 7. 1992, p. 1 . ( «) OJ No L 238, 23. 9. 1993, p. 24. 0 OJ No L 179, 1 . 7. 1992, p. 90. (8) OJ No L 255, 1 . 10. 1994, p. 97. 0 OJ No L 366, 24. 12. 1987, p. 1 . (3) OJ No L 304, 29. 11 . 1994, p. 18 . (4) OJ No L 296, 17. 11 . 1994, p. 23. 2. 12. 94 Official Journal of the European Communities No L 308/5 bred breeding swine originating in the Community in accordance with the supply balance established by Regu ­ lation (EC) No 2883/94 shall be as set out in Annex II hereto. Article 4 Regulation (EEC) No 1724/92 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1994. Article 3 The provisions of Regulation (EC) No 2790/94 shall apply. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission No L 308/6 Official Journal of the European Communities 2. 12. 94 ANNEX I Amounts of aid referred to in Article 1 (ECU/100 kg net weight) Product code Amount of aid 0203 21 10 000 18 0203 22 11 100 18 0203 22 19 100 18 0203 29 11 100 18 0203 29 13 100 18 0203 29 15 100 12 0203 29 55 120 10 0203 29 55 190 10 0203 29 55 311 7 0203 29 55 391 7 1601 00 10 100 13 1601 00 91 100 25 1601 00 99 100 15 1602 20 90 100 13 1602 41 10 100 13 1602 41 10 210 35 160241 10 290 11 1602 42 10 100 13 1602 4210 210 25 1602 4210 290 11 1602 49 11 110 13 1602 49 11 190 25 1602 49 13 110 13 1602 49 13 190 20 1602 49 15110 13 1602 49 15 190 20 1602 49 19 110 8 1602 49 19 190 17 1602 49 30 100 13 1602 49 50 100 7 Note : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87. ANNEX II Amounts of aid referred to in Article 2 (ECU/head) CN code Description of the goods Aid 0103 10 00 Pure-bred breeding swine ('):  male animals 400  female animals 350 (') Inclusion in this sub-position is subject to the conditions laid down in the relevant Community provisions.